Judgment unanimously affirmed. Memorandum: Defendant was convicted of unlawful imprisonment in the first degree, assault in the third degree and menacing for an incident involving his former girlfriend *940in her apartment. The evidence in the record amply supports the verdict. The complainant testified that defendant forcibly restrained her in the bathroom for over one hour, threatened her with a knife, threw her to the floor, beat her about the head and chest and thwarted her attempt to escape. She sustained multiple cuts and bruises. Thus, defendant’s convictions were proper (see, People v Rojas, 61 NY2d 726, 727; People v Fasano, 112 AD2d 791; Matter of Ramon M., 109 AD2d 882; People v Szymczak, 60 AD2d 663). The conviction for unlawful imprisonment did not merge with the convictions for assault and menacing because defendant’s conduct underlying the imprisonment was not incidental to and inseparable from the other crimes (see, People v Smith, 47 NY2d 83, 87; People v Brown, 112 AD2d 1087, 1088; cf., People v Geaslen, 54 NY2d 510, 516-517). We have considered defendant’s remaining claims and find that they lack merit. (Appeal from judgment of Ontario County Court, Henry, J.—unlawful imprisonment, first degree.) Present—Doerr, J. P., Denman, Boomer, Green and Balio, JJ.